921 F.2d 277
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SECRETARY OF LABOR, on Behalf of Winston MADDEN, Petitioner,v.Ronald SUMMERS, Sumco, Respondents,Winston Madden, Intervenor.
No. 90-3749.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1990.

Before DAVID A. NELSON and RYAN, Circuit Judges, and LIVELY, Senior Circuit Judge.

JUDGMENT

1
The petitioner seeks enforcement of a final order of the Federal Mine Safety and Health Review Commission requiring the respondents to pay Winston Madden back wages, reimbursable expenses, interest, attorney fees and costs in resolution of Madden's claim that he was discharged for activity protected under Sec. 105(c)(1) the Federal Mine Safety and Health Act of 1977, 30 U.S.C. Sec. 815(c)(1).  The respondents do not seek review of that order nor have they responded to the present petition for review.  Accordingly, the petitioner is entitled to enforcement of that order.  30 U.S.C. Sec. 816b);  Rule 15(b), Fed.R.App.P.


2
It therefore is ORDERED that the petition for enforcement is granted.